                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON




KIMBERLY M.,                                        No. 6:18-cv-01469-SU

                      Plaintiff,                    ORDER

       v.

COMMISSIONER, Social Security
Administration,

                      Defendant.



Merrill Schneider
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293

       Attorney for Plaintiff

Renata Gowie
U.S. Attorney’s Office, District of Oregon
1000 SW Third Avenue, Suite 600
Portland, OR 97204

Heather L. Griffith
Lars J. Nelson
Social Security Administration
Office of the General Counsel
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104

       Attorneys for Defendant


1 - ORDER
HERNÁNDEZ, District Judge:

       Magistrate Judge Patricia Sullivan issued a Findings and Recommendation on August 21,

2019, in which she recommends that the Court reverse and remand the decision of the

Commissioner. The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1) and

Federal Rule of Civil Procedure 72(b).

       Defendant timely filed objections to the Findings and Recommendation. When a party

objects to any portion of the Magistrate Judge’s Findings and Recommendation, the district court

must make a de novo determination of that portion of the Magistrate Judge’s report. 28 U.S.C. §

636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Defendant’s objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                         CONCLUSION

       The Court adopts Magistrate Judge Sullivan’s Findings and Recommendation [19]. The

decision of the Commissioner is reversed and remanded for further proceedings.

       IT IS SO ORDERED.



       DATED this          day of ____________________, 2019.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge



2 - ORDER
